{¶ 84} I concur in Judge Fain's majority opinion. The defendant's conduct can be distinguished from the facts in State v. Brooks (1989),44 Ohio St.3d 185, wherein the Ohio Supreme Court held that the act of pointing a deadly weapon at another, "without" additional evidence regarding the actor's intention, is insufficient evidence to convict a defendant of the offense of felonious assault as defined by R.C.2903.11(A)(2). In this case, the jury heard evidence that Ms. Bailey aimed a loaded gun at the police officer, announced an intention to kill him, and refused to release her fingers from the trigger of the gun until the gun discharged in the scuffle with the officer. I believe a jury could reasonably conclude from the evidence that Ms. Bailey knowingly attempted to cause physical harm to the police officer by use of a deadly weapon.